UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-6769
JAMES MCLAUGHLIN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                 Rebecca B. Smith, District Judge.
                     (CR-94-47, CA-98-953-2)

                  Submitted: November 9, 2000

                      Decided: January 25, 2001

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Remanded by unpublished per curiam opinion.


                             COUNSEL

James McLaughlin, Appellant Pro Se. Laura Marie Everhart, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. MCLAUGHLIN
                              OPINION

PER CURIAM:

   James McLaughlin appeals from the district court’s order denying
relief on his 28 U.S.C.A. § 2255 (West Supp. 2000) motion. On
December 1, 1999, the district court entered an order denying the
motion. Pursuant to Fed. R. App. P. 4(a), a timely notice of appeal
had to be filed by January 31, 2000. McLaughlin’s notice of appeal
was dated December 15, 1999, postmarked on May 5, 2000, and filed
in the district court on May 25, 2000, 114 days after the expiration
of the appeal period.

    Under Fed. R. App. P. 4(c), which was amended in 1993 to incor-
porate the Supreme Court’s decision in Houston v. Lack, 487 U.S.
266 (1988), an inmate’s notice of appeal is deemed filed on the day
it is "deposited in the institution’s internal mail system." Fed. R. App.
P. 4 advisory committee’s note; see Houston, 487 U.S. at 276 (notice
of appeal is filed at the moment it is delivered to prison authorities
for mailing). McLaughlin’s notice of appeal contains a certificate of
service. While it is dated December 15, 1999, McLaughlin does not
declare under penalty of perjury that the information in his notice is
true and correct, as required by 28 U.S.C. § 1746 (1994). Nor does
his certificate of service include a notarized statement. See Fed. R.
App. P. 4(c).

   The nearly five-month period that elapsed between the date on the
notice of appeal and the postmark date on the envelope weighs
against a blind acceptance of the date McLaughlin affixed to his
notice of appeal. We therefore remand to the district court for a deter-
mination of when McLaughlin deposited his notice of appeal in the
institution’s internal mail system. The record, as supplemented, will
then be returned to this court for further consideration.

                                                           REMANDED